DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply and amendment filed 7/11/2022, are acknowledged.  Claims 1, 3, 5 -8, 10-14 and 17-23 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 recites “a coupling of reporter particles of at least one of the at least three different colour types.”  Claim 8 also depends from claim 1, which recites “reporter particles of at least three different colour types.”   Claim 8 is indefinite insofar as claim 1 is construed as encompassing reporter particles that have three different colour on the same particle and not a separate color for a separate particle.  When claim 1 is construed a “multicoloured” reporter particle, i.e., having at least three different colour types,” the claim 8 is indefinite because there are no reporter particles of at least one of the at least three different colour types.”  This indefiniteness may also be considered a lack of antecedent basis and also provide a basis for a improper dependency rejection as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 8 recites “a coupling of reporter particles of at least one of the at least three different colour types.”  Claim 8 also depends from claim 1, which recites “reporter particles of at least three different colour types.”   When claim 1 is construed a “multicoloured” reporter particle, i.e., having at least three different colour types,” the claim 8 does not include all the limitations of the claim upon which it depends and thus is improper.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5-7, 10-12, 14 and 17-22 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hagenow et al. (WO 2004/004647).
	Regarding claims 1 and 14, Hagenow et al. teaches “[a] method for detecting for the presence or absence of one or more target analytes in a sample . . . said method comprising: providing a substrate having bound thereto one or more types of capture probes for immobilizing the target analyte onto said substrate, each capture probe specific for a target analyte; providing one or more types of nanoparticles having a plurality of polyanionic polymer conjugates attached thereto, wherein the polyanionic polymer conjugates attached to each type of nanoparticles has bound thereto (i) a recognition probe specific for a target analyte and (ii) a detection label that serves as an identifier for a specific target analyte .”  Claim 33 of Hagenow et al.  Hagenow et al. further teaches that “the substrate has a plurality of different capture probes attached thereto in an array to allow for the detection of multiple types of target analytes.”  See claim 34 of Hagenow et al.  These disclosures read on “providing the sample and reporter particles . . . to a substrate, the substrate comprising at least two assigned spatial regions . . . wherein each of the assigned spatial regions on the substrate comprise a capturing agent that is different from capturing agents on the other assigned spatial regions, for immobilizing different target analytes in different assigned spatial regions.”  The disclosure also reads on “wherein reporter particles . . . comprise detecting agent.”   Hagenow et al. also teaches that “the detection label comprises a chromophore, a fluorescent label, a UV label, a radioisotope, a Raman label or a SERS (surface enhanced raman spectroscopy) label or an enzyme” and “the detectable change is a change in color.”   Claims 40 and 41 of Hagenow et al.   This implies that the nanoparticles have color. 
	Hagenow et al. does not expressly teach “the reporter particles give rise to a secondary colour when reporter particles or two or more different colour types are colocalized in the same spatial region, wherein the secondary colour resulting from the colocalization of the reporter particles of two or more different colour types is distinct from other secondary colours resulting from the colocalization of reporter particles of other different combinations of the at least three different colour types.”   However, “[w]here applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103.”  Here, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  Alternatively, this limitation would have been prima facie obvious to one of ordinary skill in the art because an ordinary skill artisan would have common knowledge that combining two or more different colours naturally would give rise to a secondary colour, as well the purview to fabricate a substrate designed that would signal via distinct colour combinations the presence or absence one or more analytes.  Indeed, Hagenow et al. would suggest as much in teaching that “the substrate has a plurality of different capture probes attached thereto in an array to allow for the detection of multiple types of target analytes” (current claim 3).  See claim 34 of Alternatively, 
	 Regarding claims 5, 12, 17 and 22, Hagenow et al. teaches gold nanoparticles that have an absorbance across a range including 400 nm to 800 nm.   See e.g., Figures 2 and 4.   Insofar as Hagenow et al. does not expressly teach the claimed range of wavelength, Hagenow et al. does suggest that the wavelength are the product of result effective variables and thus optimizable:
Gold colloidal particles have high extinction coefficients for the bands that give rise to their beautiful colors. These intense colors change with particle size, concentration, interparticle distance, and extent of aggregation and shape (geometry) of the aggregates, making these materials particularly attractive for colorimetric assays. For instance, hybridization of oligonucleotides attached to gold nanoparticles with oligonucleotides and nucleic acids results in an immediate color change visible to the naked eye.

Page 7, lines 10-15.
Regarding claims 6 and 14, the wherein is not considered a limitation because it merely express the intended results of a process step positively recited.  MPEP 2111.04 (“Claim scope is not limited by claim language that  . . . does not limit a claim to a particular structure.”).  
	Regarding claim 7, Hagenow et al. teaches “[s]ome embodiments of the method of detecting nucleic acid utilize a substrate.  By employing a substrate, the detectable change (the signal) can be amplified and the sensitivity of the assay increased.”  Page 13, lines 7-9.   Insofar as Hagenow et al. does not teach “wherein the polynucleotide is amplified prior to the providing step,” the selection of any order of performing steps is prima facie obvious in the absence of new or unexpected results.”  MPEP 2144.04IV(C):
 	Regarding claim 10, “the selection of any order of performing steps is prima facie obvious in the absence of new or unexpected results.”  MPEP 2144.04IV(C):
Regarding claim 11 and 21, although Hagenow et al. does not expressly teach “wherein the resporter particles of each of the at least three different colour type have a single localized surface plasmon resonance (LSPR) absorption peak, a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Regarding claims 19 and 20, Hagenow et al. teaches “[t]hese nanoparticle probes comprising polyanionic polymers and a recognition element are useful for biomolecule detection (e.g. nucleic acid sequence or protein), detecting protein-ligand interactions, separation of a target oligonucleid sequence from a population of sequences.”  Page 2, lines 31-34.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagenow et al. (WO 2004/004647) in view of Zhang et al., Anal. Chem. 2015, 87, 900-906.
Teachings of Hagenow et al. are discussed above. 
Hagenow et al. does not teach “assigning a code to each spatial region based on the colour at the spatial region; combining the code assigned to each spatial region to obtain a combined code, wherein the combined code is used to determined the presence of different target analytes in the sample.”
Zhang et al. teaches “ a microfluidic barcoded chip containing several sets of microchannels with different widths, imitating the commonly used barcode. A single barcoded microchip can carry out tens of individual protein/ nucleic acid assays (encode) and immediately yield all assay results by a portable barcode reader or a smartphone (decode).”  Abstract.   The barcode reads on combining a code assigned to each spatial region to obtain a combined code.   Zhang et al. also teaches that the barcode concept can be used with color-encoding, wavelength- and light-intensity-encoding.”
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the teachings of Hagenow et al. and Zhang et al. to arrive at the claimed invention.   Here, Zhang et al. suggests that one of ordinary skill in the would use the color-encoding and wavelength- and light-intensity-encoding of Hagenow et al. for use in barcoded bioassay system and have a reasonable expectation of success in the combination. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/            Primary Examiner, Art Unit 1618